 


110 HR 2511 IH: Garrett Lee Smith Memorial Act Reauthorization of 2007
U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2511 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2007 
Mr. Gordon of Tennessee (for himself, Mr. Walden of Oregon, and Mr. Davis of Illinois) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To revise and extend provisions under the Garrett Lee Smith Memorial Act. 
 
 
1.Short titleThis Act may be cited as the Garrett Lee Smith Memorial Act Reauthorization of 2007. 
2.Amendments to the Public Health Service Act 
(a)Interagency research, training, and technical assistance centersSection 520C of the Public Health Service Act (42 U.S.C. 290bb–34) is amended— 
(1)in subsection (d)— 
(A)in paragraph (1), by striking youth suicide early intervention and prevention strategies and inserting suicide early intervention and prevention strategies for all ages, particularly for youth; 
(B)in paragraph (2), by striking youth suicide early intervention and prevention strategies and inserting suicide early intervention and prevention strategies for all ages, particularly for youth; 
(C)in paragraph (3)— 
(i)by striking youth; and 
(ii)by inserting before the semicolon the following: for all ages, particularly for youth; 
(D)in paragraph (4), by striking youth suicide and inserting suicide for all ages, particularly among youth; 
(E)in paragraph (5), by striking youth suicide early intervention techniques and technology and inserting suicide early intervention techniques and technology for all ages, particularly for youth; 
(F)in paragraph (7)— 
(i)by striking youth; and 
(ii)by inserting for all ages, particularly for youth, after strategies; and 
(G)in paragraph (8)— 
(i)by striking youth suicide each place that such appears and inserting suicide; and 
(ii)by striking in youth and inserting among all ages, particularly among youth; and 
(2)in subsection (e)— 
(A)in paragraph (1), by striking $4,000,000 and all that follows through the period and inserting $4,000,000 for fiscal year 2008, and such sums as may be necessary for each of fiscal years 2009 through 2012.; and 
(B)in paragraph (2), by striking $3,000,000 and all that follows through the period and inserting $5,000,000 for each of fiscal years 2008 through 2012.. 
(b)Youth suicide early intervention and prevention strategiesSection 520E of the Public Health Service Act (42 U.S.C. 290bb–36) is amended— 
(1)in subsection (b), by striking paragraph (2) and inserting the following: 
 
(2)LimitationIn carrying out this section, the Secretary shall ensure that a State does not receive more than one grant or cooperative agreement under this section at any one time. For purposes of the preceding sentences, a State shall be considered to have received a grant or cooperative agreement if the eligible entity involved is the State or an entity designated by the State under paragraph (1)(B). Nothing in this paragraph shall be construed to apply to entities described in paragraph (1)(C).; and 
(2)by striking subsection (m) and inserting the following: 
 
(m)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $34,000,000 for fiscal year 2008, $38,000,000 for fiscal year 2009, $42,000,000 for fiscal year 2010, $46,000,000 for fiscal year 2011, and $50,000,000 for fiscal year 2012.. 
(c)Mental and behavioral health services on campusSection 520E–2(h) of the Public Health Service Act (42 U.S.C. 290bb–36b(h)) is amended by striking $5,000,000 for fiscal year 2005 and all that follows through the period and inserting $5,400,000 for fiscal year 2008, $5,800,000 for fiscal year 2009, $6,200,000 for fiscal year 2010, $6,600,000 for fiscal year 2011, and $7,000,000 for fiscal year 2012.. 
 
